DETAILED NON-FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of the instant application, filed 11/26/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 11/26/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,831,982 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019, 06/30/2020, 07/20/2020, 04/08/2021, 05/03/2021, 05/21/2021, 02/11/2022, and 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection - 35 U.S.C. 251 (Oath/Declaration)
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Error statement specifically points out claim language in new claim 22 that is not present, i.e., the limitation in the Oath’s error statement reads, “… adds new claim 22, which is directed to embodiments involving a “table row in the first MCS table and a table row in the second MCS table [that] both contain a same combination of lowest modulation order and Transport Block Size (TBS) index”, which is not claimed in claim 22. In further review, it would seem that co-pending application 16/698400 has the error statement meant for this application and vice versa, i.e., the 16/698400 application’s error statement reads, “… new claim 22 to claim a computer program product which is a category of the invention not present in the issued claim set”, which is what this application has claimed.

Claims 1 – 22 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action. 

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  “(1) (A) (computers) (hardware).  A data processor. (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessor; preprocessor. (B) A device that contains a central processing unit.”  IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000.
	2.	Configuration:  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
3.	Memory: “(1) All of the addressable storage in a processing unit and other internal storage that is used to execute instructions.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
	

C.  	35 U.S.C. § 112 6th Paragraph 
The following is a quotation of 35 U.S.C. 112(f):                                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function
1.  Functional Phrase #1

the radio node comprising: 	
one or more processing circuits configured to function as: 
a logic circuit configured to detect that a higher modulation order, which is higher than the maximum modulation order of the first table configuration, is potentially possible to use in a radio communication between the radio node and a first UE; and 
an instructing circuit configured to instruct the first UE to apply a second table configuration in the radio communication, the second table configuration comprising at least one of a second MCS table and a second CQI table; ….

		--“Functional Phrase #1” or “FP #1” – From claim 11
FP1.a., (processing circuits).
FP1.b., (logic circuit).
FP1.c., (instructing circuit).

FP1.a.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP1.a., including the claimed “processing circuit [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP1.a. invokes § 112(f), the Examiner must not only consider the introductory phrase “processing circuit,” but the entire FP1.a. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “processing circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while ‘processing’ are adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP#1.a. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “processing circuit,” is not an ordinary circuit, but a particular “processing circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “processing circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “processing circuit” is a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP1.a., the Examiner finds that for FP1.a. is modified by other structure to perform the function. 

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP1.a., the Examiner finds that FP1.a. contain other structures for performing the functions.
Because FP1.a. contain structure for performing the claimed function, the Examiner concludes that FP1.a. does not meet invocation Prong (C).
Because FP1.a. does not meet the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP1.a. does not invoke § 112(f).

FP1.b.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that FP1.b. does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP1.b., including the claimed “logic circuit” [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP1.b. invokes § 112(f), the Examiner must not only consider the introductory phrase “logic circuit,” but the entire FP1.b. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “logic circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while ‘logic’ are adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP#1.b. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “logic circuit,” is not an ordinary circuit, but a particular “logic circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “logic circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “logic circuit” is a generic placeholder, the Examiner concludes that FP1.b. meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP1.b., the Examiner finds that for FP1.b. claimed function is, “to detect that a higher modulation order, which is higher than the maximum modulation order of the first table configuration, is potentially possible to use in a radio communication between the radio node and a first UE”.
Additionally, the Examiner finds that because nothing in the written description of the ‘732 reissue application contradicts the plain language as set forth in the Function of FP1.b., Function of FP1.b. will have their ordinary and accustomed meaning.  The Examiner concludes that, FP1.b. meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP1.b., the Examiner finds that FP1.b does not contain sufficient structure for performing the entire Function of FP1.b.  In fact, the Examiner finds that FP1.b. recites very little structure (if any) for performing the Function of FP1.b.
Because FP1.b. does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP1.b. meets invocation Prong (C).
Because FP1.b. meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP1.b. invokes § 112(f).

FP1.c.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that FP1.c. does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP1.c., including the claimed “instructing circuit ” [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP1.c. invokes § 112(f), the Examiner must not only consider the introductory phrase “instructing circuit,” but the entire FP1.c. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “instructing circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while ‘instructing are adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP1.c. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “instructing circuit,” is not an ordinary circuit, but a particular “instructing circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “instructing circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “instructing circuit” is a generic placeholder, the Examiner concludes that FP1.c. meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP1.c., the Examiner finds that for FP1.c. claimed function is, “configured to instruct the first UE to apply a second table configuration in the radio communication, the second table configuration comprising at least one of a second MCS table and a second CQI table”.
Additionally, the Examiner finds that because nothing in the written description of the ‘732 reissue application contradicts the plain language as set forth in the Function of FP1.c., Function of FP1.c. will have their ordinary and accustomed meaning.  The Examiner concludes that, FP1.c. meets invocation prong (B).


iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP1.c., the Examiner finds that FP1.c. does not contain sufficient structure for performing the entire Function of FP1.c.  In fact, the Examiner finds that FP1.c. recites very little structure (if any) for performing the Function of FP1.c.
Because FP1.c. does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP1.c. meets invocation Prong (C).
Because FP1.c. meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP1.c. invokes § 112(f).


 (2)  Functional Phrase #2

 one or more processing circuits configured to function as: 
a communication circuit configured to receive an instruction from the radio node to apply a second table configuration in the radio communication, the second table configuration comprising at least one of a second MCS table and a second CQI table, wherein the at least one of the second MCS table and the second CQI table support a higher modulation order which is higher than the maximum modulation order of the first table configuration; and 
a logic circuit configured to apply the second table configuration in the radio communication with the radio node.

	--“Functional Phrase #2” or “FP #2” – From claim 19.

FP2.a., (processing circuits).
FP2.b., (communication circuit).
FP2.c., (logic circuit).


FP2.a.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #2 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP2.a., including the claimed “processing circuit [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP2.a. invokes § 112(f), the Examiner must not only consider the introductory phrase “processing circuit,” but the entire FP2.a. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “processing circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while ‘processing’ are adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP2.a. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “processing circuit,” is not an ordinary circuit, but a particular “processing circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “processing circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “processing circuit” is a generic placeholder, the Examiner concludes that FP2.a. meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP2.a., the Examiner finds that for FP2.a. is modified by other structure to perform the function. 

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP2.a., the Examiner finds that FP1.a. contain other structures for performing the functions.
Because FP2.a. contain structure for performing the claimed function, the Examiner concludes that FP2.a. does not meet invocation Prong (C).
Because FP2.a. does not meet the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP2.a. does not invoke § 112(f).

FP2.b.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that FP2.b. does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP2.b., including the claimed “communication circuit” [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP2.b. invokes § 112(f), the Examiner must not only consider the introductory phrase “communication circuit,” but the entire FP2.b. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “communication circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while communication is adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP2.b. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “communication circuit,” is not an ordinary circuit, but a particular “communication circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “communication circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “communication circuit” is a generic placeholder, the Examiner concludes that FP2.b. meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP2.b., the Examiner finds that for FP2.b. claimed function is, “configured to receive an instruction from the radio node to apply a second table configuration in the radio communication, … ”.
Additionally, the Examiner finds that because nothing in the written description of the ‘732 reissue application contradicts the plain language as set forth in the Function of FP2.b., Function of FP2.b. will have their ordinary and accustomed meaning.  The Examiner concludes that, FP2.b. meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP2.b., the Examiner finds that FP2.b. does not contain sufficient structure for performing the entire Function of FP2.b.  In fact, the Examiner finds that FP2.b. recites very little structure (if any) for performing the Function of FP2.b.
Because FP2.b. does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP2.b. meets invocation Prong (C).
Because FP2.b. meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP2.b. invokes § 112(f).

FP2.c.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that FP3.b. does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP2.c., including the claimed “logic circuit” [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP2.c. invokes § 112(f), the Examiner must not only consider the introductory phrase “logic circuit,” but the entire FP1.b. “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “logic circuit,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuit is a noun while ‘logic’ are adjectives modifying ‘circuit.’ The term “circuit” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP2.c. is ‘circuit.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “logic circuit,” is not an ordinary circuit, but a particular “logic circuit” requiring special programming to carry out the algorithm.
In summary, because claimed “logic circuit” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “logic circuit” is a generic placeholder, the Examiner concludes that FP1.b. meets invocation Prong (A).



ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP2.c., the Examiner finds that for FP2.c. claimed function is, “configured to apply the second table configuration in the radio communication with the radio node”.
Additionally, the Examiner finds that because nothing in the written description of the ‘732 reissue application contradicts the plain language as set forth in the Function of FP2.c. , Function of FP2.c. will have their ordinary and accustomed meaning.  The Examiner concludes that, FP2.c. meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP2.c., the Examiner finds that FP2.c. does not contain sufficient structure for performing the entire Function of FP2.c. In fact, the Examiner finds that FP2.c. recites very little structure (if any) for performing the Function of FP2.c.
Because FP2.c. does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP2.c. meets invocation Prong (C).
Because FP2.c. meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP2.c. invokes § 112(f).




Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 Based upon a review of the 732 Reissue Application itself, the Examiner concludes that the corresponding structure for FP1 and FP2 is found in Figures 4 – 7, i.e., the structure and algorithm associated with the circuits claimed.

How To Prevent FP#1 From Invoking § 112(f)
If Applicant does not intend to have the claim limitation invoke § 112(f), Applicant may amend claim 17 so that it will clearly not invoke § 112(f).
Moreover, if Applicant believes FP1 and FP2 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP1 and FP2 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP1 and FP2 do not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of FP1 and FP2 whatever it is) can perform the entire Function of FP#1.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112(f) or successfully argue that a claimed phrase does not invoke § 112(f), elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “potentially possible”, in claims 1 and 11, is a relative term which renders the claim indefinite. The term “potentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification how to define is something is “potentially possible” in the context of the claim let alone how this determination is decided or different from something being “possible” to use in a radio communication. Furthermore, it is unclear as to one “detects” that a higher modulation is “potentially possible” to be used, all that is stated is the detection occurs but nothing is stated as to how this determination occurs, i.e., there is no algorithm for this determination and it is therefore unknown as to how this determination is carried out.

Claims 4 and 14 read, “wherein the radio node instructs the second UE by sending an instruction to the second UE to apply the first table configuration, or by not sending an instruction to the second UE to apply the second table configuration.” Under BRI, this claim contradicts itself, i.e., how can you instruct something if you never send instructions. This type of negative limitation leave the claim indefinite.

Claims 6 and 16 read, “… the first CQI table are equal such that the first and second MCS tables are equal size and/or the first and second CQI tables are of equal size.” The term “and/or” in indefinite and is unclear as to the meets and bounds of the limitation.

All dependent claims are rejected for their dependency on the above rejected claims.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claims 4 and 14 read, “wherein the radio node instructs the second UE by sending an instruction to the second UE to apply the first table configuration, or by not sending an instruction to the second UE to apply the second table configuration.” Under BRI, this claim contradicts itself, i.e., how can you instruct something if you never send instructions. This type of negative limitation does not further limit the claim, i.e., if the radio node does not send anything then nothing has happened and therefore under BRI does not further limit the claims.  
Claims 8 and 18 read, “… wherein the lowest modulation order in the first MCS table is maintained in the second MCS table as fallback, and a lowest coding rate of the lowest modulation order in the first CQI table is maintained in the second CQI table as fallback.”, is similarly stated in their independent claims, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 11, and 15 – 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. U.S. Patent No. 9,544,880, hereinafter “Song”.

Claim 1:
A method performed by a radio node of a cellular network, the radio node being operable to apply a first table configuration in radio communications with User Equipment (UE), the first table configuration comprising at least one of a first Modulation and Coding Scheme (MCS) table and a first Channel Quality Indicator (CQI) table, wherein the at least one of the first MCS table and the first CQI table support a certain maximum modulation order, the method comprising:
Song disclose a method that utilizes the standard MCS and CQI tables that have a “certain maximum” modulation order, (e.g., 8:4 – 59 et seq., & Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). It is noted that the interpretation of the limitation “certain maximum” is merely the maximum of the standard table before the modifications taught by Song, (e.g., 8:12 – 14, “That is, the highest order of modulation that can currently be used in a macro cell is 64QAM.”).
detecting that a higher modulation order, which is higher than the maximum modulation order of the first table configuration, is potentially possible to use in a radio communication between the radio node and a first UE; and
As closely interpreted by the Examiner, in view of the above 112 rejection, the limitation of “potentially possible” will to be interpreted as “being possible”. The “detecting” as a whole is not explicitly explained as to how this step is carried out, see rejection under 112(b). Therefore, the step of detecting if higher modulation is possible is based on if the radio node, i.e., base station, can change to a higher modulation. Song teaches this by using types of reports, feedbacks and measurements as the catalyst for modifying the current tables to a higher modulation that are possible to use, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq. 22:62 – 23:40 et seq.,).  
instructing the first UE to apply a second table configuration in the radio communication, the second table configuration comprising at least one of a second MCS table and a second CQI table,
Song teaches applying the second tables, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). 
wherein a lowest modulation order of the first table configuration is maintained in the at least one of the second MCS table and the second CQI table as fallback in case it is desirable to use the lowest modulation order of the first table  configuration when the second table configuration is applied.
Song teaches applying the second tables with the lowest modulations from the first table for compatibility, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). Furthermore, under BRI, this “wherein clause” is nonfunctional descriptive language and does not further limit the claim.

Claims 8, 11, 18 and 20 – 22 teach similar limitations as claim 1 and are therefore rejected for similar reasons as stated above.

Claim 5:
The method of claim 1, wherein the at least one of the second MCS table and the second CQI table is a modification of the at least one of the first MCS table and the first CQI table, respectively, where a set of entries have been added for the higher modulation order and a set of entries for at least one modulation order in the at least one of the first MCS table and the first CQI table have been removed.
	As seen in Song, the modifications to the tables shows a set of entries have been added for the higher modulation order and a set of entries for at least one modulation order in the at least one of the first MCS table and the first CQI table have been removed, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 6a – 7b with the supporting areas of the specification).

    PNG
    media_image1.png
    250
    327
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    328
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    261
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    461
    267
    media_image4.png
    Greyscale


Claim 15 teaches similar limitations as claim 5 and is therefore rejected for similar reasons stated above.
Claims 6, 7, 16, and 17 have similar teachings as stated in claims 5 and 15. The cited areas used to reject claims 5 and 15 also teach the limitations of claims 6 and 16 and are therefore rejected for same cited areas as stated above.

Claim 9:
The method of claim 1, wherein the at least one of the second MCS table and the second CQI table is a modification of the at least one of the first MCS table and the first CQI table, respectively, where all entries of the at least one of the first MCS table and the first CQI table have been maintained in the at least one of the second MCS table and the second CQI table and a set of entries for the higher modulation order have been added.
	Song teaches adding higher modulations to the table while maintaining the modulations of the first table, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 5b with the supporting areas of the specification).

    PNG
    media_image5.png
    246
    310
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    341
    336
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    449
    256
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    545
    241
    media_image8.png
    Greyscale

Claim 18 teaches similar limitations as claim 8 and is therefore rejected for similar reasons stated above.

Claim 10:
The method of claim 1, wherein the first and second table configurations further comprise a Transport Block Size table corresponding to the first and second MCS tables, respectively.
	Song teaches TBS tables corresponding to the first and second MCS tables, respectively, 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a, 2c, 5a, 6a, and 7a with the supporting areas of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 12 – 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Einhaus et al. U.S. Patent No. 9,832,784, hereinafter “Einhaus”.

Claim 2:
The method of claim 1, wherein the radio node instructs the first UE to apply the second table configuration in the radio communication between the radio node and the first UE when a performance related parameter of signals communicated between the radio node and the first UE is above a threshold.
Song teaches, as seen in the above rejection, utilizing a second table to transmit information at a higher modulation, e.g., see above cited areas. Changing such a modulation is obvious since doing such will improve spectral efficiency, (e.g., 5:37 – 39, “In a first set of embodiments, high order modulation, such as 256QAM (quadrature amplitude modulation), may be used in a pico cell to improve the spectral efficiency.”). One could interpret the detection of a pico cell in use as a signal communication between the radio node and the first UE is “above a threshold”. However, to be more specific, Einhaus specifically teaches the use of threshold values in determining which tables to use in their communication, (e.g., 15:50 – 16:42 et seq., 23:26 – 52 et seq., 24:31 – 25:60 et seq., Figures, 5, 12 – 15, 17). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Einhaus’ use the thresholds with Song because the use of thresholds to trigger a computational change is common place and would yield a predictable result to utilize a different table to be able to handle the communication being sent. If not, then no communication can be sent and errors in the network system could occur. Also, as stated in Einhaus, 
“According to the current LTE restrictions (for more details refer to 3GPP TS 36.104, “Evolved Universal Terrestrial Radio Access (E-UTRA): Base Station BS Radio Transmission and Reception”, version 10.5.0), the first threshold value may be set to M.sub.0=0 dB and the second threshold value may be M.sub.1=3 dB. It is to be understood that these particular values depend on the network scenario, the implementation of the system, and the requirement in 3GPP TS 36.104. However, such values do not have to be considered limiting in any way, and might be modified in order to fulfil different requirements and comply with different network configurations.”
, e.g., 24:32 – 43. Therefore, utilizing a threshold are required as stated in the 3GPP TS 36.104 standards, which is incorporated by reference. Furthermore, as stated above, switching to a higher modulation would yield the result of improved spectral efficiency, (e.g., Song, 5:37 – 39).

Claim 12 teaches similar limitations as claim 2 and are therefore rejected for similar reasons as stated above.

Claim 3:
The method of claim 2, wherein the radio node instructs a second UE to apply the first table configuration in a radio communication between the radio node and the second UE when the performance related parameter of signals communicated between the radio node and the second UE is below the threshold.
This limitation is virtually identical to above claim 2 and is rejected for the same reasons. Utilizing a second UE does not change the method steps in any way and the mere difference of a “second UE” is mere duplication of parts and/or steps, MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplicating the same steps for a second device that is the same as the first.

Claim 13 teaches similar limitations as claim 3 and are therefore rejected for similar reasons as stated above.

In light of the above 112 rejections of claim 4 and 14, and as closely interpreted by the Examiner, Song teaches not sending anything to a UE to change the tables and using the table that was initially relied upon.


Conclusion                                                                                                    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee: 

/Roland Foster/, Primary Examiner, Art Unit 3992

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘732 Patent, or in the prior art.